Third District Court of Appeal
                               State of Florida

                         Opinion filed October 21, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1749
                         Lower Tribunal No. 13-12830
                             ________________


                               Pedro J. Gomez,
                                    Petitioner,

                                         vs.

             Jose E. Gomez and Martha M. Gomez, et al.,
                                  Respondents.


     A Case of Original Jurisdiction – Prohibition and Certiorari.

     Kenzie N. Sadlak, for petitioner.

     Matthew Troccoli, for respondents.


Before SUAREZ, C.J., and LOGUE and SCALES, JJ.

     SUAREZ, C.J.

     Petitioner, Pedro J. Gomez, plaintiff below, seeks a Writ of Certiorari to

review and quash the trial court’s orders rendered on June 29, 2015 denying
Petitioner’s “Amended Renewed Motion For Protective Order and Stay of Orders

Rendered February 27, 2014 and March 2, 2015”, and compelling production of

information and documents in response to discovery requested by the Respondents,

Jose E. Gomez and Martha M. Gomez, defendants below. We deny the Petition

for Certiorari, finding no departure from the essential requirements of law and no

irreparable harm resulting from the requirements of the orders on appeal as the

June 29th orders provided that the Petitioner “may redact any confidential

information pursuant to the March 2, 2015 Order and the Florida Rule of Judicial

Procedure 2.425.”

      The Petitioner further seeks a Writ of Prohibition prohibiting Circuit Court

Judge Beatrice Butchko from presiding as a Judge in the underlying case in the

Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County,

Florida, Case Number 2013-12830 CA 23. We deny this petition as well.




                                        2